Exhibit 10.1
 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is effective as of June 1,
2010, by and among General Employment Enterprises, Inc., an Illinois corporation
(the “Company”), Triad Personnel Services, Inc., an Illinois corporation
(“Triad”), and On-Site Services, Inc., a North Carolina corporation (the
“Selling Shareholder”).
 
R E C I T A L S:
 
WHEREAS, the Selling Shareholder, Thomas Bean, the Company and Triad have
entered into that certain Asset Purchase Agreement, effective as of June 1, 2010
(the “Asset Purchase Agreement”), which Asset Purchase Agreement provides, among
other things, for the sale of certain of the assets of the Selling Shareholder
to Triad;
 
WHEREAS, in connection with the Asset Purchase Agreement, the Company agreed to
issue to the Selling Shareholder that number of shares, subject to adjustment,
of its common stock, no par value (the “Common Stock”), equal to $600,000
divided by the average of the closing price for the Company’s Common Stock on
the NYSE Amex Stock Exchange for the 20 consecutive trading days immediately
prior to the second trading prior to the Closing of the Asset Purchase
Agreement; and
 
WHEREAS, as a condition to its willingness to enter into the Asset Purchase
Agreement, the Selling Shareholder has required that certain matters be agreed
and set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:
 
Article 1
DEFINITIONS
 
As used herein, the following terms shall have the following respective
meanings:
 
1.1           “Affiliate” of a specified Person means a Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such specified Person.
 
1.2           “Agreement” shall have the meaning set forth in the first
paragraph of this Agreement.
 
1.3           “Asset Purchase Agreement” shall have the meaning set forth in the
Recitals.
 
1.4           “Closing” shall have the meaning set forth in the Asset Purchase
Agreement.
 
1.5           “Commission” shall mean the U.S. Securities and Exchange
Commission or any other successor federal agency at the time administering the
Securities Act.
 
 
 

--------------------------------------------------------------------------------

 
 
1.6           “Common Stock” shall have the meaning set forth in the Recitals.
 
1.7           “Company” shall have the meaning set forth in the Recitals.
 
1.8           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, or any similar federal statute and the rules and regulations of the
Commission thereunder, all as the same shall be in effect at the time.
 
1.9           “Holders” shall mean and include the Selling Shareholder and any
permitted transferee thereof who holds Registrable Securities of record.
 
1.10         “Indemnified Party” shall have the meaning set forth in Section
5.3.
 
1.11         “Indemnifying Party” shall have the meaning set forth in Section
5.3.
 
1.12         “Person” shall mean an individual, corporation, partnership,
limited liability company, association, trust, unincorporated organization or
other entity.
 
1.13         “Register,” “registered” and “registration” refer to a registration
effected by preparing and filing with the Commission a registration statement in
compliance with the Securities Act, and the declaration or ordering by the
Commission of the effectiveness of such registration statement.
 
1.14         “Registrable Securities” means, with respect to each Holder, any
and all shares of Common Stock that are issued under the terms of the Asset
Purchase Agreement, until the earliest to occur of the date on which (i) the
resale of such shares of Common Stock has been registered pursuant to the
Securities Act and such shares of Common Stock have been disposed of in
accordance with the registration statement relating to such resale; and (ii) the
entire amount of the Registrable Securities held by such Holder may be sold in a
single sale pursuant to Rule 144 of the Securities Act.  For the avoidance of
doubt, the term “Registrable Securities” shall exclude in all cases, however,
such shares of Common Stock (i) following their sale by a Holder to the public
pursuant to a registered offering or pursuant to Rule 144 or (ii) sold in a
private transaction in which the Holder’s registration rights under this
Agreement are not assigned.
 
1.15         “Registration Expenses” shall mean all reasonable and customary
expenses incurred by the Company in complying with Articles 2 and 4 hereof,
including, without limitation, all registration, qualification and Commission,
National Association of Securities Dealers, Inc., stock exchange and other
filing fees, printing expenses, duplication expenses relating to copies of any
registration statement or prospectus delivered to any Holders, escrow fees, fees
and disbursements of legal counsel for the Company, fees and disbursements of
the Company’s accountants and blue sky fees and expenses.  Registration Expenses
shall be distinct from Selling Expenses.
 
1.16         “Rule 144” shall mean Rule 144 under the Securities Act or any
other successor rule or regulation then in effect.
 
 
 

--------------------------------------------------------------------------------

 
 
1.17         “Securities Act” shall mean the Securities Act of 1933, as amended,
or any successor federal statute and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.
 
1.18         “Selling Expenses” shall mean all underwriting, selling broker or
dealer manager fees, discounts and selling commissions applicable to the
Registrable Securities registered on behalf of the Holders.
 
1.19         “Selling Shareholder” shall have the meaning set forth in the first
paragraph of this Agreement.
 
1.20         “Triad” shall have the meaning set forth in the Recitals.
 


 
Article 2
COMPANY REGISTRATION
 
2.1           Notice of Registration to Holders.  If at any time or from time to
time from and after the date the Company issues the shares of Common Stock to
the Selling Shareholder pursuant to the terms of the Asset Purchase Agreement,
the Company shall determine to register any of its securities, either for its
own account or the account of any security holder or holders, other than (i) a
registration relating solely to employee benefit plans on Form S-8 (or any
successor form) or relating to a dividend reinvestment plan, stock option plan
or other compensation plan, (ii) a registration on Form S-4 (or any successor
form) or other registration in connection with mergers, acquisitions, exchange
offers or similar transactions, (iii) a registration on any form that does not
permit secondary sales or (iv) a registration relating solely to a  subscription
offering or a rights offering, the Company will:
 
(a)           promptly give to the Holders written notice thereof; and
 
(b)           include in such registration (and any related qualification under
blue sky laws or other compliance), and in any underwriting involved therein,
all of the Registrable Securities specified in a written request, made within 15
days after receipt of such written notice from the Company described in Section
2.1(a), by the Holders; provided, however, that if the Company is effecting a
registration pursuant to a demand request of a shareholder other than a Holder,
then the Holders’ right to request registration of their Registrable Securities
shall be subject to the contractual rights of such shareholder making the demand
request.
 
2.2           Underwriting.
 
(a)           If the registration of which the Company gives notice is for an
offering involving an underwriting, the Company shall so advise the Holders as
part of the written notice given pursuant to Section 2.1(a).  In such event, the
right of the Holders to registration pursuant to this Article 2 shall be
conditioned upon a Holder’s participation in such underwriting and the inclusion
of such Holder’s Registrable Securities in the underwriting to the extent
provided herein.  The Holders (together with the Company) shall enter into an
underwriting agreement in customary form with the managing underwriter selected
for such underwriting solely by the Company; provided, however, that the
liability of a Holder thereunder shall in no event exceed the lesser of (i) the
Holder’s pro-rata portion of the liability based on the Holder’s shares sold in
the offering as compared to the total number of shares sold in the offering, and
(ii) an amount equal to the net proceeds from the offering received by such
Holder.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding any other provision of this Article 2, if the
managing underwriter determines that marketing factors require a limitation of
the number of shares to be underwritten, the Company shall so advise the
Holders, and the number of shares of Common Stock to be included in such
registration shall be allocated as follows:  (i) first, for the account of the
Company, all shares of Common Stock proposed to be sold by the Company; and (ii)
second, for the account of any Holders and any other shareholders of the Company
participating in such registration who have contractual rights to be included in
such registration similar to the rights of the Holders, the number of shares of
Common Stock requested to be included in the registration by such Holders and
such other shareholders in proportion, as nearly as practicable, to the
respective number of shares that are proposed to be offered and sold by the
Holders and such other shareholders at the time of filing the registration
statement; provided that, if the Company is effecting a registration pursuant to
a demand request of a shareholder, clause (i) of this subsection shall be deemed
to cover the shares of Common Stock proposed to be sold by such other
shareholder and clause (ii) of this subsection shall include, on a basis pari
passu with any shareholders who have contractual rights to be included in such
registration similar to the rights of the Holders, any shares proposed to be
sold by the Company.   No Registrable Securities or other shares of Common Stock
excluded from the underwriting in this Article 2 by reason of the underwriters’
marketing limitation shall be included in such registration.
 
(c)           If a participating Holder disapproves of the terms of any
underwriting under this Article 2, such Holder exercising rights pursuant to
this Article 2 may elect to withdraw therefrom by written notice to the Company
and the managing underwriter.  Any securities excluded or withdrawn from such
underwriting shall be withdrawn from such registration; provided that the
Company may determine, at its election, to increase, on a pro rata basis for the
securities of shareholders then included in the registration (giving effect to
the withdrawal), the number of shares of the other shareholders participating in
the registration.
 
(d)           The Company shall have the right to terminate or withdraw any
registration initiated by the Company under this Article 2 prior to the
effectiveness of such registration, whether or not a Holder has elected to
include Registrable Securities in such registration.
 
(e)           For the avoidance of doubt, the Selling Shareholder may not
request to include in any piggyback registration under this Article 2 any shares
of Common Stock (and shall not exercise piggyback rights with respect thereto or
request their inclusion as of a later date) until such time as such shares of
Common Stock have been issued to the Selling Shareholder by the Company in
accordance with the terms of the Asset Purchase Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Article 3
EXPENSES OF REGISTRATION
 
All Registration Expenses incurred in connection with any registration,
qualification or compliance pursuant to Articles 2 and 4 hereof shall be borne
by the Company.  The Holders shall pay all of their own costs and expenses of
any sale under this Agreement, including all fees and expenses of any counsel
(and any advisers) representing such Holder and any stock transfer taxes.  All
Selling Expenses relating to Registrable Securities registered on behalf of a
Holder shall be borne by such Holder.
 
Article 4
REGISTRATION PROCEDURES
 
(a)           In the case of each registration effected by the Company pursuant
to this Agreement, the Company will keep each Holder advised in writing as to
the initiation of each registration and as to the completion thereof.  The
Company agrees to use its commercially reasonable efforts to effect or cause
such registration to permit the sale of the Registrable Securities covered
thereby by the Holders thereof in accordance with the intended method or methods
of distribution thereof described in such registration statement.  In connection
with any registration of any Registrable Securities, the Company shall:
 
(i)           prepare and file with the Commission a registration statement with
respect to such Registrable Securities and use its commercially reasonable
efforts to cause such registration statement to become effective;
 
(ii)          prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus included therein
as may be necessary to effect and maintain the effectiveness of such
registration statement pursuant to the applicable rules and regulations of the
Commission and the instructions applicable to the form of such registration
statement (provided, however, that the Company shall not be obliged to maintain
the effectiveness of such registration statement longer than through the earlier
of (A) six months following the effective date of such registration statement
and (B) such time as all Registrable Securities registered thereunder have been
sold pursuant to such registration statement), and furnish to the Holders of the
Registrable Securities covered thereby copies of any such supplement or
amendment prior to its use and/or filing with the Commission;
 
(iii)         promptly notify the Holders whose Registrable Securities are to be
included in a registration statement hereunder, the sales or placement agent, if
any, therefor and the managing underwriter of the securities being sold, and
confirm such advice in writing, (A) when such registration statement or the
prospectus included therein or any prospectus amendment or supplement or
post-effective amendment has been filed and, with respect to such registration
statement or any post-effective amendment, when the same has become effective,
(B) of the issuance by the Commission of any stop order suspending the
effectiveness of such registration statement or the initiation of any
proceedings for that purpose, (C) of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, (D) of any request by the
Commission for any amendment or supplement to a registration statement or
related prospectus or related information or (E) if, at any time when a
prospectus is required to be delivered under the Securities Act, such
registration statement or prospectus, or any document incorporated by reference
in any of the foregoing, contains an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances under
which they were made.  In the case of clause (E), the Company shall promptly
prepare a supplement or amendment to such registration statement to correct such
untrue statement or omission;
 
 
 

--------------------------------------------------------------------------------

 
 
(iv)         use its commercially reasonable efforts to obtain the withdrawal of
any order suspending the effectiveness of such registration statement or any
post-effective amendment thereto or of any order suspending or preventing the
use of any related prospectus or suspending the qualification of any Registrable
Securities included in such registration statement for sale in any jurisdiction
at the earliest practicable date;
 
(v)          furnish to each Holder of Registrable Securities to be included in
such registration statement hereunder, each placement or sales agent, if any,
therefor and each underwriter, if any, thereof, without charge, a conformed copy
of such registration statement and any amendment and supplement thereto and such
number of copies of the prospectus included in such registration statement
(including each preliminary prospectus, any summary prospectus and any free
writing prospectus), and any amendment or supplement thereto, as such Holder,
agent, if any, and underwriter, if any, may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such Holder,
sold by such agent or underwritten by such underwriter and to permit such
Holder, agent and underwriter to satisfy the prospectus delivery requirements of
the Securities Act;
 
(vi)         use its commercially reasonable efforts to (A) register or qualify
the Registrable Securities to be included in such registration statement under
such other securities laws or blue sky laws of such states of the United States
or the District of Columbia as may be reasonably requested by the Holders of a
majority of such Registrable Securities participating in such registration, each
placement or sales agent, if any, therefor or the managing underwriter, if any,
thereof, (B) keep such registrations or qualifications in effect and comply with
such laws at all times during the period described in Section 4(a)(ii) above,
and (C) take such actions as may be reasonably necessary to enable such Holder,
agent, if any, and underwriter, if any, to consummate the disposition in such
jurisdictions of such Registrable Securities; provided, however, that in order
to fulfill the foregoing obligations under this Section 4(a)(vi), the Company
shall not (unless otherwise required to do so in any jurisdiction) be required
to (1) qualify generally to do business as a foreign company or a broker-dealer,
(2) execute a general consent to service of process or (3) subject itself to
taxation;
 
 
 

--------------------------------------------------------------------------------

 
 
(vii)           furnish, at the request of the Holders of a majority of such
Registrable Securities participating in such registration, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, or, if such securities are not
being sold through underwriters, on the date that the registration statement
with respect to such securities becomes effective, (i) an opinion, dated as of
such date, of counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering and reasonably satisfactory to a majority in
interest of the Holders, addressed to the underwriters, if any, and to such
Holders and (ii) a letter, dated as of such date, from the independent certified
public accountants of the Company, in form and substance as is customarily given
by independent certified public accountants to underwriters in an underwritten
public offering and reasonably satisfactory to a majority in interest of the
Holders, addressed to the underwriters, if any, and, if permitted by applicable
accounting standards, to such Holders; and
 
(viii)           otherwise use its commercially reasonable efforts to comply
with all applicable rules and regulations of the Commission in connection with
any registration hereunder.
 
(b)           The Company may require each Holder of Registrable Securities as
to which any registration is being effected to furnish in writing to the Company
such information regarding such Holder and such Holder’s method of distribution
of such Registrable Securities as the Company may from time to time reasonably
request or as is required to be included in any registration statement filed
pursuant to the terms of this Agreement.  Each such Holder agrees to notify the
Company as promptly as practicable of any inaccuracy or change in information
previously furnished by such Holder to the Company or of the occurrence of any
event as a result of which any prospectus relating to such registration contains
an untrue statement of a material fact regarding such Holder or the distribution
of such Registrable Securities or omits to state any material fact regarding
such Holder or the distribution of such Registrable Securities required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances under which they were made, and promptly to furnish
to the Company any additional information required to correct and update any
previously furnished information or required so that such prospectus shall not
contain, with respect to such Holder or the distribution of such Registrable
Securities, an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances under which they were made.
 
(c)           Each of the Holders shall comply with the provisions of the
Securities Act with respect to disposition of the Registrable Securities to be
included in any registration statement filed by the Company.
 
(d)           Notwithstanding anything to the contrary, in connection with any
offering of securities of the Company (including without limitation any offering
contemplated by Article 2 of this Agreement), each Holder agrees that if such
shareholder’s Registrable Securities are included in the applicable
registration, it will consent and agree to comply with any “hold back”
restriction relating to shares of Common Stock or any other securities of the
Company then owned by such Holder, that may be reasonably requested by the
underwriter(s) or placement or other selling agent(s) of such offering, not to
exceed one hundred eighty (180) days, provided that the foregoing limitations
shall not apply if all other parties for which shares are  being registered in
connection with such offering, and all executive officers and directors of the
Company, are not subject to similar restrictions.
 
 
 

--------------------------------------------------------------------------------

 
 
Article 5
INDEMNIFICATION
 
5.1           The Company will indemnify each Holder, each of its officers,
directors, partners and affiliates, such Holder’s legal counsel and independent
accountants, if any, each person controlling such Holder within the meaning of
Section 15 of the Securities Act, each underwriter, if any, and each person who
controls any underwriter within the meaning of Section 15 of the Securities Act
against all claims, losses, damages, liabilities and expenses (including
reasonable attorney fees)(or actions in respect thereof), including any of the
foregoing incurred in settlement of any litigation, commenced or threatened,
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any registration statement or prospectus, or any
amendment or supplement thereto, or any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, or any violation by the Company of any rule
or regulation promulgated under the Securities Act or any state securities laws
applicable to the Company and relating to action or inaction by the Company in
connection with any such registration, qualification or compliance, and will
reimburse each such Holder, each of its officers, directors and partners, such
Holder’s legal counsel and independent accountants, each such underwriter and
each person who controls any such underwriter for any legal and other expenses
reasonably incurred in connection with investigating, preparing or defending any
such claim, loss, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such expense,
claim, loss, damage, liability or action arises out of or is based on any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by such
Holder expressly for use in such registration statement or prospectus, or any
amendment or supplement thereto.
 
5.2           Each Holder will, if Registrable Securities held by such Holder
are included in the securities as to which such registration, qualification or
compliance is being effected, severally indemnify the Company, each of its
directors, officers, partners and affiliates, their respective legal counsel and
independent accountants, each underwriter, if any, of the Company’s securities
covered by such a registration statement, each person who controls the Company
or such underwriter within the meaning of Section 15 of the Securities Act, and
each other such Holder, each of its officers, directors, partners, legal counsel
and independent accountants, if any, and each person controlling such Holder
within the meaning of Section 15 of the Securities Act, against all claims,
losses, damages, liabilities and expenses (including reasonable attorney fees)
(or actions in respect thereof), including any of the foregoing incurred in
settlement of any litigation, commenced or threatened, arising out of or based
on any untrue statement (or alleged untrue statement) of a material fact
contained in any such registration statement or prospectus, or any amendment or
supplement thereto, or any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse the Company, such Holders, such
directors, officers, partners, legal counsel, independent accountants,
underwriters and control persons for any legal and other expenses reasonably
incurred in connection with investigating, preparing or defending any such
claim, loss, damage, liability or action, in each case to the extent, but only
to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such registration statement or
prospectus or amendment or supplement in reliance upon and in conformity with
written information furnished to the Company by such Holder regarding such
Holder and/or such Holder’s method of distribution expressly for use in such
registration statement or prospectus, or any amendment or supplement thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
5.3           Each party entitled to indemnification under this Article 5 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld, conditioned or delayed).  The Indemnified Party may participate in
such defense at such party’s expense; provided, however, that the Indemnifying
Party shall bear the expense of such defense of the Indemnified Party if
representation of both parties by the same counsel would be inappropriate due to
actual or potential conflicts of interest.  The failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations under this Agreement, unless and only to the extent such failure
is materially prejudicial to the ability of the Indemnifying Party to defend the
action.  No Indemnifying Party, in the defense of any such claim or litigation,
shall, except with the consent of each Indemnified Party, consent to entry of
any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect of such claim or
litigation.
 
5.4           If the indemnification provided for in Section 5.1 or 5.2 is
unavailable or insufficient to hold harmless an Indemnified Party, then each
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Party as a result of the expenses, claims, losses, damages or
liabilities (or actions or proceedings in respect thereof) referred to in
Section 5.1 or 5.2, in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the Holders of Registrable Securities
on the other hand in connection with statements or omissions which resulted in
such expenses, claims, losses, damages or liabilities (or actions or proceedings
in respect thereof), as well as any other relevant equitable
considerations.  The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company or the Holders of Registrable Securities and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such untrue statement or omission.  The parties hereto
agree that it would not be just and equitable if contributions pursuant to this
Section 5.4 were to be determined by pro rata allocation (even if all Holders of
Registrable Securities were treated as one entity for such purpose) or by any
other method of allocation which does not take account of the equitable
considerations referred to in the first sentence of this Section 5.4.  The
amount paid by an Indemnified Party as a result of the expenses, claims, losses,
damages or liabilities (or actions or proceedings in respect thereof) referred
to in the first sentence of this Section 5.4 shall be deemed to include any
legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any claim, action or proceeding which
is the subject of this Section 5.4.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  The obligations of Holders of Registrable
Securities to contribute pursuant to this Section 5.4 shall be several in
proportion to the respective amount of Registrable Securities sold by them
pursuant to a registration statement.
 
 
 

--------------------------------------------------------------------------------

 
 
Article 6
TRANSFER OF REGISTRATION RIGHTS
 
The rights to cause the Company to register Registrable Securities under
Sections 2.1 and 2.2 of this Agreement, together with all related rights and
obligations, may be assigned by a Holder to an Affiliate of such Holder;
provided, however, that (A) the right to cause the Company to register
Registrable Securities under Section 2.1 may only be held by one person or
entity with respect to the Registrable Securities owned by him or it, (B) the
transferor shall furnish to the Company written notice of the name and address
of such transferee or assignee and the securities with respect to which such
registration rights are being assigned prior to such transfer and (C) such
transferee shall agree in writing to be subject to all applicable restrictions
set forth in this Agreement.  In each case, such rights may only be transferred
together with the underlying Registrable Securities in a transfer permitted by
the Securities Act and applicable state securities laws.  Subject to the
foregoing provision, any such permitted transferee or assignee shall be deemed a
Holder hereunder.
 
Article 7
MISCELLANEOUS
 
7.1           Governing Law; Forum.  The laws of the State of New York shall
govern the interpretation, validity and performance of the terms of this
Agreement, regardless of the law that might be applied under principles of
conflicts of law.  Each of the parties to this Agreement consents to submit to
the personal jurisdiction of any state or federal court sitting in the State of
New York, in any action or proceeding arising out of or relating to this
Agreement, agrees that all claims in respect of the action or proceeding may be
heard and determined in any such court, and agrees not to bring any action or
proceeding arising out of or relating to this Agreement in any other
court.  Each of the parties to this Agreement agrees not to assert in any action
or proceeding arising out of relating to this Agreement that the venue is
improper, and waives any defense of inconvenient forum to the maintenance of any
action or proceeding so brought and waives any bond, surety or other security
that might be required of any other party with respect thereto.  Each of the
parties hereto waives any right to request a trial by jury in any litigation
with respect to this Agreement and represents that counsel has been consulted
specifically as to this waiver.
 
 
 

--------------------------------------------------------------------------------

 
 
7.2           Effectiveness; Termination.
 
(a)           This Agreement shall become effective upon the Closing of the
transactions under the Asset Purchase Agreement.  In no event shall this
Agreement be effective, nor shall any rights or obligations hereunder apply,
prior to the Closing.
 
(b)           This Agreement and all rights and obligations hereunder (other
than Article 5 which shall survive) shall terminate, with respect to each
Holder, upon the earlier of (i) two (2) years following the date of issuance of
shares of Common Stock to such Holder under the Asset Purchase Agreement, or
(ii) at such time as such Holder no longer holds any Registrable Securities.
 
7.3           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors and assigns of each of the parties hereto and shall inure
to the benefit of and be binding upon each Holder of any Registrable Securities.
 
7.4           Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof.
 
7.5           Notices.  All notices, requests, consents and other communications
hereunder shall be made in writing and shall be deemed given (i) when made if
made by hand delivery, (ii) one business day after being deposited with an
overnight courier if made by courier guaranteeing overnight delivery, (iii) on
the date indicated on the notice of receipt if made by first-class mail, return
receipt requested or (iv) on the date of confirmation of receipt of transmission
by facsimile, addressed as follows:
 
(a)           if to the Company, at
 
General Employment Enterprises, Inc.
One Tower Lane, Suite 2200
Oakbrook Terrace, Illinois 60181
Facsimile: (630) 954-0595
Attention:  General Counsel


with a copy to:


Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, NY 10022
Facsimile:  (212) 451-2222
Attention:  Robert H. Friedman, Esq.
 
 
 

--------------------------------------------------------------------------------

 


(b)           if to Selling Shareholder, at:
 
WTS Acquisition Inc.
5025 West Lemon Street
Suite 200
Tampa, Florida  33609
Facsimile: (813) 637-2222
Attention: Thomas Bean


with a copy to:


Judson B. Wagenseller, Esq.
11921 Brinley Avenue, Suite 203
Louisville, Kentucky 40243
Facsimile:  (502) 410-6902


7.6           Severability.  The invalidity, illegality or unenforceability of
one or more of the provisions of this Agreement in any jurisdiction shall not
affect the validity, legality or enforceability of the remainder of this
Agreement in such jurisdiction or the validity, legality or enforceability of
this Agreement, including any such provision, in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by law.
 
7.7           Titles and Subtitles.  The titles of the articles, sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.
 
7.8           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
constitute one instrument.
 
7.9           Reporting.  Parent will use commercially reasonable efforts to
file all reports, schedules, forms, statements and other documents required to
be filed by it with the Commission under the reporting requirements of the
Exchange Act and otherwise continue to comply with the disclosure requirements
of Rule 144(c) for reporting issuers.
 
7.10           Amendment and Modification.  This Agreement may be amended,
modified or supplemented in any respect only by written agreement by the Company
and Holders representing at least a majority of the Registrable Securities,
voting together as a single class; provided, that no such amendment shall
unfairly discriminate against a particular Holder relative to the other
Holders.  Any action taken by the Holders, as provided in this Section 7.10,
shall bind all Holders.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have hereunto affixed their signatures.
 



 
GENERAL EMPLOYMENT ENTERPRISES, INC.
         
By:
/s/ Salvatore J. Zizza
   
Name:
Salvatore J. Zizza
   
Title:
Chief Executive Officer






 
TRIAD PERSONNEL SERVICES, INC.
         
By:
/s/ Salvatore J. Zizza
   
Name:
Salvatore J. Zizza
   
Title:
Chief Executive Officer






 
ON-SITE SERVICES, INC.
         
By:
/s/ Thomas J. Bean
   
Name:
Thomas J. Bean
   
Title:
President






